Per Curiam.
By order dated June 29, 2009, the Connecticut Superior Court, Judicial District of Stamford and Norwalk, suspended respondent from the practice of law for not less than three years commencing January 15, 2009 for various violations of the Connecticut Rules of Professional Conduct which related to respondent’s misappropriation of client funds totaling $130,000.
The court also set conditions to be met prior to his resuming the practice of law.
Petitioner now moves for an order imposing discipline upon respondent pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has appeared in mitigation. Having considered the nature of respondent’s serious misconduct and the resulting Connecticut disciplinary order, we conclude that respondent should be suspended from the practice of law for a period of three years.
*1244Spain, J.R, Rose, Lahtinen, Stein and Garry, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law for a period of three years, effective immediately, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).